Title: From Benjamin Franklin to Jonathan Shipley, 9 February 1778
From: Franklin, Benjamin
To: Shipley, Jonathan


My very dear Lord,
Passy, near Paris, Feb. 9. 1778
I flatter myself that notwithstanding Distance Absence, and the Interruption of friendly Correspondence which the Circumstances of the Times occasion you may still be pleas’d to hear (what I wish to hear of you and your truly amiable Family) that Health continues, and as much Happiness as public Calamities will permit to sensible Minds. We both of us have the Satisfaction of having join’d in Endeavours to prevent those Calamities; and I know you join with me in the sincerest Wishes of seeing an End to them. But the Time is not yet come.
The Bearer of this Line is Mr. Alexander, Son of an intimate and dear Friend of mine. He is ambitious of the Honour of being known to so good a Man as the Bishop of St. Asaph. He is a young Gentleman of very promising Parts, and bears an excellent Character. I beg Leave to recommend him to your Lordship’s Notice. I am sure he will endeavour to merit it. With the greatest Esteem and Respect, I am ever most affectionately Your Lordship’s obedient humble Servant
BF
 
Addressed: Lord Bishop of St. Asaph / Jermyn Street / London
